IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00341-CV
 
2000 Toyota Pickup,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 66th District Court
Hill County, Texas
Trial Court No. 44992
 

MEMORANDUM  Opinion





 
            Mark Trapp appeals from an adverse judgment
rendered in a forfeiture case regarding a 2000 Toyota pickup.  He has not filed
a docketing statement.  See Tex.
R. App. P. 32.  He has also not paid the filing fee.
            In a letter dated November 19, 2007, the Clerk of this Court notified Mark that the docketing statement must be filed
within 21 days from the date of the letter.  No docketing statement was filed. 
In another letter dated January 3, 2008, the Clerk warned Mark that if the docketing statement was not filed within 21 days from the date of the letter,
the appeal would be dismissed without further notification.  See Tex. R. App. P. 42.3(b), (c) and 44.3. 

            More than 21 days have passed and we
have not received the docketing statement.  
            Further, in a letter dated November 5, 2007, the Clerk of this Court notified Mark that the filing fee was due and
should be paid within 10 days to prevent a dismissal of the appeal.  The fee
was not paid.  In a subsequent letter dated January 10, 2008, Mark was notified that the original filing fee was past due.  See Tex. R. App. P. 5; Appendix to Tex. R. App. P., Order Regarding Fees
(July 21, 1998), see also Tex.
Gov’t Code Ann. § 51.207(b) (Vernon Supp. 2004), § 51.941(a) (Vernon Supp. 2004).  Mark was warned that if the fee was not paid within 10 days from the
date of the letter, the appeal would be presented to the Court for dismissal.  Tex. R. App. P. 42.3(c).
            More than 10 days have passed and the
original filing fee has not been paid.
            Accordingly, this appeal is dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
(Justice
Vance concurs with a note)*
Appeal
dismissed
Opinion
delivered and filed February 6, 2008
[CV06]
 
*(“I
join the opinion only to the extent of dismissing for failure to pay the filing
fee.”)


'> 
REX D. DAVIS
Justice
 
Before Chief
Justice Gray,
            Justice
Reyna, and 
Justice
Davis
(Chief Justice Gray concurs in the
judgment to the extent it dismisses the appeal for want of jurisdiction.  A
separate opinion will not issue.)
Dismissed
Opinion
delivered and filed August 25, 2010
[CV06]